Citation Nr: 0818121	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from March 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his hearing loss 
disability is related to service.  Service treatment records 
(STRs) associated with the claims file show that the veteran 
was afforded a clinical evaluation and physical examination 
in October 1968 prior to entering service.  A notation on the 
clinical evaluation report indicated that the veteran had 
defective hearing in the left ear based on the results of 
audiological testing.  The veteran described his health as 
"good," but specifically indicated that he had hearing 
loss.  

The veteran also underwent a clinical evaluation and physical 
examination in November 1969 as part of the Enlisted 
Commissioning Program.  The clinical evaluation was normal, 
but audiometric testing administered at that time appeared to 
show decreased hearing.  The veteran described his health as 
"good," but specifically indicated that he had hearing 
loss.  In a letter dated January 1970, the veteran was 
advised that he was not physically qualified for a 
commissioned grade by reason of bilateral defective auditory 
acuity.

The veteran was afforded a clinical evaluation in November 
1971 prior to discharge from service.  The clinical 
evaluation was normal, and no hearing loss disability was 
noted.   
 
The first pertinent post-service treatment note is dated 
September 2005.  The veteran presented to Frances' Hearing 
Aid Center for a private audiological examination.  The 
results of this audiological testing appeared to show a 
hearing loss disability that may satisfy the disability 
criteria as outlined in 38 C.F.R. § 3.385 (2007).  However, 
it is unclear from the evidence of record whether this 
hearing examination comported with authorized VA audiological 
examination requirements.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran in this case has not 
been given a VA examination.  As such, the RO should make 
arrangements with the appropriate VA medical facility for the 
veteran to undergo a hearing evaluation. 

The Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The RO should provide the veteran with 
such notification.
 
Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-inform notice to the 
veteran pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice letter must provide information 
about the type of evidence necessary to 
establish a disability rating and an 
effective date for the disability on 
appeal.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to 
undergo an audiological examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
veteran must be given an opportunity to 
provide a complete history of the noise 
exposure he experienced in service and 
after service.  

The examiner is asked to express an 
opinion as to when the veteran's hearing 
loss disability was first manifested 
(i.e., prior to service, in service, or 
after service).  If the examiner 
determines that the veteran's hearing loss 
disability preexisted service, the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the hearing loss disability 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is due to the natural 
progress of the disease.  If the examiner 
determines that the veteran's hearing loss 
disability did not increase in severity 
during service, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale for any 
stated opinion.  

If the examiner determines that the 
veteran's hearing loss disability did not 
preexist service, the examiner is asked to 
express an opinion as to whether the 
veteran's hearing loss disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's active military service.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

